           Case 1:18-cv-01868-TNM Document 14 Filed 03/07/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ASSASSINATION ARCHIVES AND                   )
RESEARCH CENTER, INC.,                       )
                                             )
                      Plaintiff,             )
                                             )
                      v.                     ) Civil Action No. 1:18-cv-01868 (TNM)
                                             )
DEPARTMENT OF JUSTICE,                       )
                                             )
                      Defendant.             )

                                   JOINT STATUS REPORT

       The parties, jointly submit this status report pursuant to the Court’s Scheduling Order of

September 24, 2018, as follows:

       On March 1, 2019, agency produced material to Plaintiff, and the agency is scheduled to

release again by April 1, 2019. The parties suggest that another Joint Status Report be filed on

April 5, 2019 to update the Court on the status of the processing and review of the production.

                                                    Respectfully submitted,


                                                    JESSIE K. LIU
                                                    UNITED STATES ATTORNEY
                                                    D.C. BAR NUMBER 472845

                                                    DANIEL F. VAN HORN, D.C. Bar No. 924092
                                                    Chief, Civil Division


                                                    /s/ Rhonda L. Campbell
                                                    RHONDA L. CAMPBELL
                                                    D.C. Bar No. 46240
                                                    Assistant United States Attorneys
                                                    Civil Division
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-2559
                                                    Rhonda.campbell@usdoj.gov

                                                    Counsel for United States
Case 1:18-cv-01868-TNM Document 14 Filed 03/07/19 Page 2 of 2



                                 /s/ Kelly B. McClanahan
                                 Kelly B. McClanahan, Esq.
                                 D.C. Bar #984704
                                 National Security Counselors
                                 4702 Levada Terrace
                                 Rockville, MD 20853
                                 301-728-5908
                                 240-681-2189 fax
                                 Kel@NationalSecurityLaw.org

                                 Counsel for Plaintiff




                             2
